Citation Nr: 0119913	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  94-47 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder (PTSD).  

2. Entitlement to an initial compensable rating for burn 
scars of the left hand.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and Y.W.




ATTORNEY FOR THE BOARD

R.  Giannecchini, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1964 to 
November 1966.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal of a February 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  In March 1995, the veteran 
testified before a Hearing Officer at the VARO in Detroit.  
In a December 1998 decision, the Board remanded the veteran's 
appeal for additional development.  Subsequently, in June 
2000, the veteran and a friend testified before a Hearing 
Officer at the VARO in Detroit.  In March 2001, the veteran 
and a friend offered testimony at a hearing at the RO before 
the undersigned Member of the Board.  


FINDINGS OF FACT

1. All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.  

2. The veteran's burn scars of the left hand do not 
approximate an area of one square foot (.1 meters 
squared).  

3. The veteran's PTSD has rendered him demonstrably unable to 
obtain or retain employment throughout the period from 
April 22, 1993.  





CONCLUSIONS OF LAW

1. The criteria for an evaluation of 100 percent for PTSD are 
met, effective from April 22, 1993.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107(b)); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.132, Diagnostic Code 9411 (1996).  

2. The criteria for a compensable rating for burn scars of 
the left hand have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.31, 
4.118, Diagnostic Codes 7801-7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefits sought on appeal.  The RO has 
obtained VA records pertaining to treatment of the veteran 
for his disabilities and provided him with a current VA 
examination.  There is no outstanding evidence or information 
which should be obtained.  In sum, the facts relevant to 
these claims have been properly developed and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA. 

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities at issue.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to either of these 
disabilities.  

In reviewing the evidence of record, the Board notes that in 
September 1993, the veteran underwent a general medical 
evaluation.  In particular, the examiner noted that the 
veteran had sustained flash burns, second degree, to his left 
hand.  The burns were confined to the webs of the second, 
third, and fourth fingers.  There were smaller burns on the 
lateral aspect of the fingers, both medially and laterally.  
The deep structures, subcutaneous tissue, tendons, and nerves 
were reportedly not involved in the burn.  The burns were 
noted to have resolved spontaneously without skin grafting.  
There were two hypopigmented areas, but otherwise no 
contractures or cicatrix was noted.  The range of motion of 
the fingers was unimpaired, and the largest lesion was noted 
to be about two centimeters (cm).  The examiner's diagnosis 
included superficial second degree burns of the left hand 
without cicatrix, contractures, or impairment of function of 
the hand.  

The veteran also underwent a VA examination of his left hand 
in September 1993.  He reported soreness in the finger joints 
of his left hand.  On evaluation, there were no anatomical or 
functional defects of the left hand or fingers, and the 
ability to grasp objects was good.  An X-ray of the left hand 
was normal.  The diagnosis was superficial burns of the hand, 
without deep tissue injury, cicatrix or contracture of the 
fingers, with normal range of motion of fingers and thumb.  

In December 1993, the veteran was examined by Nicholas 
Nomicos, M.D.  Dr. Nomicos noted the veteran's complaints of 
decreased dexterity in his left hand.  

The veteran was hospitalized at the Battle Creek VA Medical 
Center (VAMC) from December 1993 to January 1994.  He was 
noted to be suffering from anxiety and depression, as well as 
nightmares and flashbacks of Vietnam.  A GAF score of 60 was 
reported.  

In April 1994, the veteran sought treatment for his left 
hand, complaining that he had suffered a twisting injury.  He 
reported pain at the left metacarpophalangeal joint and left 
proximal interphalangeal joints.  Clinical evaluation 
revealed minimal pain with range of motion of the joints.  An 
X-ray was negative.  Subsequent hospitalization reports from 
the Battle Creek VAMC in June 1994 and September  1994, 
reflect the veteran's complaints of nightmares and flashbacks 
as well as intrusive thoughts regarding his Vietnam combat 
experience.  He also complained of night sweats, anxiety 
attacks, difficulty sleeping, depression, crying spells, and 
problems with his anger.  The veteran's treatment included 
participation in different types of group therapy, supportive 
psychotherapy, and medication.  The veteran's GAF scores 
ranged from 60 to 70.  

In March 1995, the veteran testified before a Hearing Officer 
at the RO.  With respect to PTSD, he reported that he 
suffered from depression, and became easily angry, as well as 
verbally and physically abusive to his family.  The veteran 
also testified that he was easily startled by loud noises, 
had very few friends, and had not worked since 1993.  With 
respect to his left hand, the veteran stated that the hand 
sometimes moved and jumped by itself, in addition to cramping 
up.  

In April 1995, the veteran was examined for VA compensation 
purposes.  He stated that memories of his traumatic 
experiences had become progressively worse and disturbing to 
him over time.  He attributed his inability to work to both 
an increased severity in his PTSD, and his physical symptoms 
related to an injury to his back.  The examiner reported that 
the veteran was easily startled by loud banging sounds 
outside of the examining room.  The diagnoses included PTSD, 
based upon traumatic Vietnam war experiences, nightmares, 
increased startle reactions, irritability and increased 
violent behavior towards wife and children, and social 
isolation.  A GAF score of 50 was reported.  

Subsequently, the veteran was treated at the Battle Creek 
VAMC for his PTSD symptoms.  Hospital summaries dated from 
September to October 1995, January to February 1996, and 
October to November 1997, reflect diagnoses of PTSD and 
dysthymic disorder.  In particular, the veteran was admitted 
in October 1997, complaining of depression, homicidal 
feelings toward his sons, anger, and nightmares.  On clinical 
evaluation, the veteran's speech appeared logical and 
coherent and he demonstrated no delusions or hallucinations.  
His mood appeared stable, concentration moderate, and insight 
and judgment poor.  He denied homicidal or suicidal ideation 
while hospitalized.  A GAF score of 45 was noted.  

The veteran was again hospitalized at the Battle Creek VAMC 
for his PTSD from March to April 1998.  At the time of 
admission, the veteran complained of difficulty with anger 
control, nightmares and night sweats.  On clinical evaluation 
there were no abnormal movements seen, and he exhibited a 
range of affect and euthymic mood.  He appeared unduly 
anxious, was fairly focused and exhibited fair insight, and 
denied any current homicidal or suicidal ideation.  It was 
noted that at admission, the veteran's GAF score was 40, with 
the highest score during the year of 45.  A subsequent Battle 
Creek VAMC hospital summary, dated from November to December 
1998, reflects the veteran's report that he had been 
unemployed for the past five years.  At the time of 
admission, he complained of nightmares four to five times a 
week and reported that he had been having these since 
service.  He was noted to have a pretty jolly demeanor at the 
time of the interview and a stable mood.  

In April 1999, the veteran was medically examined for VA 
compensation purposes.  With respect to the burn scars on the 
veteran's left hand, the examiner noted that in an otherwise 
heavily pigmented hand, the veteran had areas of 
depigmentation, with small areas of depigmentation on the 
dorsal aspect of the hand, in the web of the second and 
third, as well as the third and fourth webs of the dorsum of 
the hand.  On the plantar aspect and on the lateral aspect, 
the veteran was noted to have small areas of depigmentation 
of the third, fourth and fifth fingers.  The findings were 
reported to be consistent with epidermal burns, not involving 
or very superficially involving the dermal layer.  There was 
no cicatrix, contracture, or retraction of the skin.  The 
scars were not found to interfere with the function of the 
hand, and the range of motion of the fingers was unimpaired.  

The scars of the left hand were noted to be located on the 
dorsum between the second and third, as well as third and 
fourth webs, and were approximately one centimeter in size; 
some slightly larger, to 1.2 cm, some smaller to about .8 cm.  
The scars did not have a classic appearance, and they did not 
cause any problems.  On clinical evaluation, there was no 
tenderness, ulceration, elevation, depression, underlying 
tissue involvement, disfigurement, or limitation of function 
of the veteran's fingers.  Furthermore, the ability to grasp, 
flex, extend, adduct, abduct, and opponens the hand and thumb 
were not effected.  Photos of the veteran's hand were taken 
at the examination, and are of record.  

With respect to PTSD, the examiner reported having reviewed 
the veteran's claims file.  The veteran indicated that he was 
occasionally unable to dress himself because of his nervous 
problems.  He also indicated that he was a "couch potato," 
had no friends, and had no involvement in the community.  The 
veteran reported that he tried to walk a mile a day, and that 
he swam twice a week at the Battle Creek VAMC.  In addition, 
the veteran described being easily startled, and suffering 
from flashbacks and nightmares.  On clinical evaluation, the 
veteran was noted to walk with a cane and ambulate slowly.  
His thoughts were organized and goal directed with no 
delusions or hallucinations, and no bizarre behavior.  His 
memory, orientation, and concentration were intact.  

The diagnoses were PTSD and alcohol and cocaine abuse, 
episodic.  The GAF score was 40.  The examiner noted that in 
his opinion, the use of alcohol and cocaine was relatively a 
minor consequence in terms of the veteran's mental health, 
and that the major deterrent was the veteran's PTSD.  In 
addition, the examiner reported that the GAF score referred 
only to psychological, social, and occupational functions, 
and did not include impairments due to physical or 
environmental limitations.  

Thereafter, the veteran again sought treatment at the Battle 
Creek VAMC.  Hospital summaries dated from June to July 1999 
and from November to December 1999 note complaints of 
depression over the deaths of family members, auditory 
hallucinations, anger problems, and insomnia.  The veteran's 
GAF scores were reported as 55 and 45, respectively.  

In June 2000, the veteran and a friend testified with respect 
to the issue of PTSD, before a Hearing Officer at the RO.  
The veteran indicated that he had trouble controlling his 
anger when someone upset him, and that he continued to suffer 
from flashbacks and nightmares, as well as memory loss and 
increased startle response, and sometimes considered hurting 
himself.  

In November 2000, the veteran was treated at the Battle Creek 
VAMC.  He complained of being depressed over his brother's 
death, as well as suffering from problems with substance 
abuse, insomnia, nightmares, flashbacks of Vietnam, and 
controlling his anger.  On clinical evaluation, the veteran's 
mood was dysphoric but was masked with humor.  Insight and 
judgment were fair, attention and concentration were 
impaired, and his long-term memory appeared intact.  He 
reported having auditory hallucinations.  The veteran was 
assigned a GAF score of between 37 and 39.  

In March 2001, the veteran and a friend testified before the 
undersigned Member of the Board at a hearing at the RO.  With 
respect to his left hand, the veteran reported having 
difficulty grasping objects, and that the hand was numb.  The 
veteran also reported that he believed he had undergone nerve 
conduction studies of his arm and hand soon after release 
from service.  However, the veteran could not remember 
whether he had been diagnosed with nerve damage.  With 
respect to PTSD, the veteran again reiterated previous 
contentions, and reported that he had considered committing 
suicide.  He reported that he was unemployable due to PTSD, 
and that he had held jobs since service working as a cook, a 
heavy equipment operator, and at a cable company.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (2000); Pub. L. No. 106-
475, 114 Stat. 2096, 2098-99 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A.  Burn scars of the left hand

Under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7801, a minimum 
10 percent rating is warranted for third degree burn scars 
where the area or areas exceed 6 square inches (38.7 
centimeters).  Actual third degree residual involvement is 
required to this extent.  Id., Note (1).  Ratings for widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined.  Id., Note (2).  

For scars from second degree burns, when the area or areas 
approximate one square foot, a 10 percent rating is 
authorized.  38 C.F.R. § 4.118, DC 7802 (2000).  This is the 
maximum evaluation authorized under DC 7802 but Note (2), 
supra, is also applicable to second degree burns.

Superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration of if 
they are tender and painful on objective demonstration.  
Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

The evidence shows that the veteran has small areas of 
depigmentation on the dorsal aspect of the left hand, in the 
web between the second and third fingers, and between the 
third and fourth fingers.  On the plantar aspect and lateral 
aspect of the left hand, the veteran has small areas of 
depigmentation of the third, fourth and fifth fingers.  The 
scars were noted to be approximately one centimeter in size; 
some slightly larger, up to 1.2 cm, and some slightly smaller 
to about .8 cm.  The scars are from second degree burns, 
rather than third degree burns, so DC 7801 is not applicable.  
The areas of scarring do not approximate one square foot so 
they do not warrant a compensable evaluation under DC 7802.  
There is no medical or other objective evidence of 
ulceration, pain or tenderness of the scars, and the medical 
evidence consistently indicates that the burn residuals are 
not productive of functional impairment.  Thus, the veteran's 
burn scars of the left hand do not warrant a compensable 
evaluation under any potentially applicable DC.  

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (Court) has addressed the distinction 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of entitlement to compensation, 
and a later claim for an increased rating.  See Fenderson v. 
West, 12 Vet.App. 119, 126 (1999).  The Court held that at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based upon the facts 
found - a practice known as assigning "staged" ratings.  

In view of the holding in Fenderson, the Board has considered 
whether the veteran is entitled to a "staged" rating for 
his service-connected left hand burn scars, as the Court 
indicated can be done in this type of case.  However, the 
status of the veteran's burn scars has remained the same 
throughout the initial evaluation period and at no time 
during this period is a compensable evaluation in order.  

Furthermore, the Board finds in this case that the evidence 
does not present an unusual disability picture so as to 
render impractical the application of the regular schedular 
standards and warrant referral for an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (such ratings may be 
authorized by the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service).  In this 
regard the Board notes that the record reflects that the 
disability has not necessitated frequent periods of 
hospitalization.  In addition, the record contains no 
objective evidence of any significant symptoms or impairment 
associated with the disability.  In sum, there is no reason 
to believe that the average industrial impairment from the 
disability would be to a compensable degree. 

B.  PTSD

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed. 
Reg. 52700 (1996) (codified at 38 C.F.R. § 4.125).  The new 
criteria for evaluating service-connected psychiatric 
disability are codified at 38 C.F.R. § 4.130 (2000).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.

Under the former criteria, PTSD warrants a 30 percent 
evaluation if there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships, 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation is warranted where the ability to establish and 
maintain effective or favorable relationships with people is 
considerably impaired, and the reliability, flexibility, and 
efficiency levels are so reduced to result in considerable 
industrial impairment.  A 1000 percent evaluation is 
warranted where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the reliability, flexibility, and efficiency 
levels are so reduced to result in severe industrial 
impairment.  A 100 percent evaluation is authorized if the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; of where the PTSD results in a 
demonstrable inability to obtain or retain employment.  38 
C.F.R. § 4.132, DC 9411 (1996).  The Board also notes that 
the criteria in 38 C.F.R. § 4.132, DC 9411, for a 100 percent 
rating are separate and independent bases for granting a 100 
percent rating.  See Johnson v. Brown, 7 Vet.App. 95, 97 
(1994).

A review of the evidence reflects that the veteran has sought 
treatment at the Battle Creek VAMC on numerous occasions for 
PTSD.  Between December 1993 and December 1998, the veteran 
was diagnosed with PTSD and his GAF scores ranged from a high 
of 70 to a low of 40.  The reports of the three most recent 
hospitalizations in 1997 and 1998 reflect GAF scores of 45, 
40, and 40.  In April 1999, the veteran underwent a VA 
examination, and the examiner reported a GAF score of 40, and 
that this score represented social and occupational 
impairment, and was not related to any impairments due to 
physical or environmental limitations.  Subsequently, the 
veteran was again hospitalized over three different time 
periods at the Battle Creek VAMC, and was assigned GAF scores 
of 55, 45, and 37/39.  The Board notes that a GAF score from 
51-60 represents moderate impairment.  A GAF score of 41-50 
represents serious impairment in social or occupational 
functioning (e.g. has no friends, unable to keep a job).  A 
GAF score of 31-40 reflects major impairment in several areas 
such as work, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work).  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, Washington, DC, American Psychiatric 
Association, 1994.

The examiner in April 1999 had an opportunity to review the 
veteran's claims file and his determination as to the level 
of the veteran's psychiatric disability was based on the 
evidence of record and his own personal examination.  He 
found the veteran's psychiatric disability reflective of 
major impairment. 

In evaluating a psychiatric disability, two of the most 
important determinants of disability are time lost from 
gainful work and a decrease in work efficiency.  See section 
4.130 (1996).  The record reflects that the veteran has been 
unemployed throughout the initial evaluation period.  

In the Board's opinion, the evidence supportive of the 
veteran's claim is at least in equipoise with that against 
the claim and warrants the conclusion that the veteran's PTSD 
has resulted in a demonstrable inability to obtain or retain 
employment throughout the initial evaluation period.  
Accordingly, a 100 percent evaluation is warranted under the 
former criteria and the new criteria need not be considered.


ORDER

Entitlement to a compensable rating for burn scars of the 
left hand is denied.  





A 100 percent evaluation for PTSD is granted from April 22, 
1993, the effective date of service connection, subject to 
the criteria governing the payment of monetary benefits.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

